Douglas, J.,
concurring, in part and dissenting in part. I concur in paragraph one of the syllabus and the judgment of the majority. I respectfully dissent from paragraph two of the syllabus and the majority’s discussion concerning recovery for economic losses premised on a tort theory of negligence.
While the majority opinion cites Lonzrick v. Republic Steel Corp. (1966), 6 Ohio St. 2d 227, 35 O.O. 2d 404, 218 N.E. 2d 185, it does so only in a passing fashion and fails to note that in Lonzrick the court said: *57causes of action which the plaintiff may pursue:
*56“This is a products liability case. In such a case, there are three possible
*57“(1) An action in tort which is grounded upon negligence. Such cause of action does not require the allegation of a contractual relationship between the plaintiff and the defendant. * * *” Id. at 229, 35 O.O. 2d at 405, 218 N.E. 2d at 188.
Further, in Iacono v. Anderson Concrete Corp. (1975), 42 Ohio St. 2d 88, 71 O.O. 2d 66, 326 N.E. 2d 267, and Inglis v. American Motors Corp. (1965), 3 Ohio St. 2d 132, 32 O.O. 2d 136, 209 N.E. 2d 583, this court held that a plaintiff could maintain a tort action for damages that were solely economic. Iacono set forth the principle that Ohio courts will hold manufacturers liable on a tort theory for defectively made products even where no personal injuries are sustained. I would follow the dictates of these previous cases and, in addition to permitting a cause of action under the Uniform Commercial Code, I would permit appellant to proceed on its tort theory of negligence.
Sweeney, J., concurs in the foregoing opinion.